Title: From George Washington to Reed & Forde, 19 May 1797
From: Washington, George
To: Reed & Forde



Gent[leme]n
Mount Vernon 19th May 1797

Your letter of the 20th Ult. came duly to hand, and through the medium of a friend in George Town to whom I sent it & who made application to Mr Walter Smith for the fulfilment of your obligations, I have obtaind followg result.
“I have seen Mr Smith and had conversation with him respecting Messrs Reed & Ford, and the probability of their producing the residue of the shares due to you. They intimate in their correspondence no idea of obtaining them any other way than by their

funds in this place due 11 or 12 months hence. How far their earlier necessities may compel them to part with these I know not; but Mercantile men who depend upon such distant resources for immediate purchases cannot I think be much in cash, or they have no just ideas of Mercantile punctuality.”
Let me hope Gentlemen, that the case is otherwise, in a word let me find that you do not mean to trifle with me, in this business. I had no idea that I was buying shares in the Bank of Columbia (contrary too to my wishes) of which you were not possessed, I have as I informed you in my former letter, sustained a loss by receiving these shares in payment of 490 dollars in the receipt of 2800 for the 70 you obligated yourself to transfer, a greater  cannot submit to willingly, nor to the withholding of the remaining 29 shares any longer.
Your answer  as soon as convenient, letting me know in decisive terms what I am to expect will oblige Gentlemen Your Obedt Hble Servt

Go: Washington

